PER CURIAM.
Public Defender’s motion to withdraw has been granted. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). No error has been shown in the calculation of the credit received by the defendant for time served. The trial court’s order on the defendant’s motion to correct sentence is affirmed. Miller v. State, 297 So.2d 36 (Fla. 1st DCA 1974); Brooks v. State, 421 So.2d 829 (Fla. 1st DCA 1982). With respect to the assessment of costs against the appellant, this cause is reversed in part for failure to give notice to the defendant. Jenkins v. State, 444 So.2d 947 (Fla.1984). The state may move for the imposition of costs, upon notice to the defendant, should they seek to do so.
AFFIRMED IN PART: REVERSED IN PART.
ANSTEAD, GUNTHER and STONE, JJ., concur.